Citation Nr: 9904297	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-12 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for the 
postoperative residuals of peptic ulcer disease, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for the residuals 
of a ventral hernia repair, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  The veteran's postoperative residuals of peptic ulcer 
disease do not include anemia, a moderately severe impairment 
of health, recurrent incapacitating episodes lasting 10 days 
or more, or weight loss.

2.  The veteran's residuals of ventral hernia repair do not 
include a large hernia that is not well supported by a belt 
under ordinary conditions.


CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 20 percent for the 
postoperative residuals of peptic ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Codes 7305, 7308 (1998).

2.  A disability evaluation in excess of 20 percent for the 
residuals of a ventral hernia repair is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.114, Code 
7339 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected postoperative residuals of peptic ulcer disease and 
ventral hernia repair.  As a preliminary matter, the Board 
finds that the veteran's claims on these issues are plausible 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability is a well-grounded claim).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  The veteran has undergone a recent VA examination 
to evaluate his conditions and relevant treatment records 
have been obtained.


Background

In February 1997, the veteran was granted service connection 
for the postoperative residuals of peptic ulcer disease, and 
ventral hernia repair.  He disagreed with the ratings 
assigned for these disabilities and initiated the current 
appeal.  In October 1997, the ratings for each of these 
disabilities were increased to 20 percent.  The veteran has 
continued his appeal seeking higher ratings for each 
disability.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's available service medical records 
as well as all other evidence of record pertaining to the 
history of his service-connected disabilities.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence is not adequate to fairly determine 
the rating to be assigned for his disabilities.

VA treatment records show the veteran underwent surgery for 
repair of two ventral hernias in March 1993.  Subsequent 
outpatient treatment records reflect that he reported 
complaints of left upper quadrant pinching pain that was 
constant, but worse after eating, and indigestion.  Physical 
examination noted no hernia or masses, but he reported 
superficial tenderness in the left upper quadrant.  A May 
1993 VA examination noted that the veteran's weight was 240 
pounds, he denied a history of weight loss, and laboratory 
studies were negative for indications of anemia.  In February 
1997, he was seen for complaints of diarrhea alternating with 
constipation.

The report of a special VA stomach examination in April 1997 
noted the veteran's subjective complaints included that he 
still had significant abdominal pain.  He described two 
different areas of pain.  One was in the upper quadrant and 
was usually worse if he did not eat.  He also had pain below 
this in the left lower quadrant that was worse if he was 
standing for prolonged periods.  He felt a stretching and 
tearing sensation in this area.  He reported that he also had 
diarrhea.  He described the diarrhea as lasting from two to 
three days and occurring two or more times per month.  He 
said he took Tagamet and that it gave some relief for his 
upper abdominal pain.  Physical examination found a well-
healed midline scar.  The abdomen was obese.  There was a 
reducible hernia in the left, mid-lower quadrant.  There was 
some mild tenderness to palpation in the left upper quadrant.  
No organomegaly was noted.  His weight was 240 pounds, with a 
maximum weight of 240 pounds in the past year reported.  
There was no evidence of anemia.  He did not complain of any 
vomiting, but he reported feeling nauseated approximately one 
to two times per month.  He also complained of stringy blood 
mixed with his stool on occasion in the past.  Diarrhea was 
noted to last two to three days and occur two to three times 
per month.  He reported that abdominal pain seemed to occur 
daily.  Diagnoses included: a history of peptic ulcer disease 
and postoperative partial gastrectomy with symptoms 
consistent with a gastric ulcer; postoperative incisional 
herniorrhaphy with a small reducible hernia in his left mid-
lower quadrant and could wear a belt or truss to help prevent 
protrusion of this hernia; and diarrhea, likely secondary to 
his gastrectomy.  

At a personal hearing in May 1998, the veteran testified that 
his diarrhea was more frequent, occurring once or twice a 
month and lasting from two to three days and sometimes for a 
week or more.  He also testified that he experienced bloating 
after eating or drinking.  He stated that sometimes he hurt 
so bad that he was bent over and had to lay on the floor.  He 
said he sometimes could not make it to the bathroom in time 
and that he kept spare undergarments at work in case he had 
to change.  He also testified concerning his hernia 
disability.  He said that he had been issued a belt by VA and 
that he was afraid to do any physical work or exercise.  His 
hernia felt like it was bulging on activity and that, even 
with the belt, he still had bulging and pain.  He had worked 
for a restaurant for18 years and had not missed any work due 
to his disabilities, other than when he had surgery.  
However, he testified that he worked in a family business and 
was able to take breaks to rest when necessary.  He reported 
taking Tagamet, which stopped a lot of his problems, and 
Kaopectate for his diarrhea.  He said all of his outpatient 
treatment had been received from the VA.   

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran's postoperative residuals of peptic ulcer disease 
have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 
7308, which covers postgastrectomy syndromes.  The rating 
schedule provides that such conditions will be rated as 20 
percent disabling when mild with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations, and rated as 40 
percent disabling when moderate, with less frequent episodes 
of epigastric disorders than required for a 60 percent 
rating, with characteristic mild circulatory symptoms after 
meals, but with diarrhea and weight loss.  A 60 percent 
rating requires the condition to be severe, associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.

The veteran's ulcer disorder is also rated under 38 C.F.R. § 
4.114, Diagnostic Code 7305, which provides a 20 percent 
evaluation for moderate symptomatology manifested by 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  A 40 percent evaluation is assigned for 
moderately severe ulcer symptomatology.  This is seen as less 
than severe, but with an impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year. 

In this case, the veteran has reported that he has epigastric 
distress and occasional diarrhea has been related to his 
residuals of peptic ulcer disease.  He reports that his 
diarrhea occurs once or twice a month and lasts from two to 
three days or sometimes for a week or more.  However, there 
is no indication that he has more than mild characteristic 
circulatory symptoms after meals, and the evidence does not 
show that he has weight loss or anemia.  Thus, after 
considering the entire evidence of record, the Board 
concludes that the 20 percent disability evaluation was 
properly assigned, as the requirements for a higher 
evaluation have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.114, Codes 7305, 7308.  

The veteran's residuals of ventral hernia repair have been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7339, 
which covers postoperative ventral hernias.  The rating 
schedule provides a 20 percent evaluation for a small 
postoperative ventral hernia which is not well supported by 
belt under ordinary conditions, or for a healed ventral 
hernia or postoperative wounds with weakening of abdominal 
wall and indication for a supporting belt.  Postoperative 
ventral hernias that are large and not well supported by belt 
under ordinary conditions are to be rated as 40 percent 
disabling.  38 C.F.R. § 4.114, Code 7338.

Recent examination found that, while the veteran has some 
complaints of abdominal pain and a stretching and tearing 
sensation, he has only a small hernia.  Therefore, the Board 
concludes that the 20 percent disability evaluation was 
properly assigned, as the requirement for a higher evaluation 
of having a large hernia has not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Code 7339. 

In reaching these decisions, the Board has considered the 
complete medical history of the disabilities in question as 
well as the current manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of peptic ulcer disease is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a ventral hernia repair is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


